Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2015

                                      No. 04-15-00401-CR

                                  Aaron Gerard RODRIGUEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR6071
                        Honorable Lorina I. Rummel, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due October 12, 2015; however, the court granted
appellant an extension of time to file the brief until November 12. Appellant has filed a motion
requesting an additional thirty days to file the brief.

        We grant the motion and order appellant’s brief due December 14, 2015. Appellant is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court